                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION


SHAYLA MCCLURE                                                                     PLAINTIFF

VS.                          CASE NO. 2:20CV00164 BRW/PSH

ANDREW SAUL,
Commissioner, Social
Security Administration                                                          DEFENDANT


                                        JUDGMENT

       Consistent with the Order filed today, this case is remanded for further proceedings. This

is a “sentence four” remand within the meaning of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan,

501 U.S. 89 (1991).

       IT IS SO ORDERED this 24th day of June, 2021.

                                            Billy Roy Wilson
                                            UNITED STATES DISTRICT JUDGE
